SUPERIOR COURT
                                       OF THE
                            STATE OF DELAWARE


CRAIG A. KARSNITZ,                              SUSSEX COUNTY COURTHOUSE
RESIDENT JUDGE                                             1 THE CIRCLE, SUITE 2
                                                          GEORGETOWN, DE 19947
                                                         TELEPHONE (302) 856-5263


                                   August 11, 2022

Alex D. Justice
SBI# 00211927
Sussex Correctional Institution
P.O. Box 500
Georgetown, DE 19947

Re: State of Delaware v. Alex D. Justice, Cr. No. 1203006756
    Motion to Rehear -- Denial of Postconviction Relief (R-2)

Dear Mr. Justice:

      On June 21, 2022, I received your second, pro se Motion for Postconviction

Relief under Delaware Superior Court Rule Criminal Rule 61, dated June 15, 2022

(the “Motion”), together with a “Request of Leave to file Memorandum and

Appendice [sic] … [also] … Requested Stay of Preliminary Review until

Memorandum is Filed” (the “Requested Stay”) with respect to the above-referenced

matter.

      The sole ground that you stated for relief in your Motion was ineffective

assistance of your trial counsel. You cited as authority for your claim new evidence
of your actual innocence in fact under Purnell v. State.1 Some of the facts you

presented for this claim were new, and some of the facts were previously presented

to this Court in your first pro se Motion for Postconviction Relief dated June 23,

2014, and your first Amended Motion for Postconviction Relief (after

postconviction counsel was appointed for you) dated May 1, 2015, which was denied

on September 22, 2015.

       For the reasons stated in my letter opinion to you dated July 1, 2022, I denied

both the Requested Stay and the Motion. Although the Motion was barred by all

four procedural bars of Rule 61, none of these four procedural bars applies to a claim

that pleads “with particularity that new evidence exists that creates a strong

inference that the movant is actually innocent in fact of the acts underlying the

charges of which he was convicted.” [Emphasis supplied.]2

       Similarly, Rule 61 provides in pertinent part:

       “A second or subsequent motion under this rule shall be summarily
       dismissed, unless the movant was convicted after a trial and the motion
       … pleads with particularity that new evidence exists that creates a
       strong inference that the movant is actually innocent in fact of the acts
       underlying the charges of which he was convicted.” [Emphasis
       supplied.]3




1
  254 A.3d 1053 (Del. 2021).
2
  Super. Ct. Crim. R. 61(i)(5).
3
  Super. Ct. Crim. R. 61(d)(2)(i).
                                          2
After a thorough legal analysis in my July 1, 2022 opinion, I found that you had not

presented any new evidence which created an inference of actual innocence in fact.

Even if your evidence were “new,” you did not show a reasonable probability that

the jury would have had a reasonable doubt respecting your guilt and the other

evidence of your guilt was significant. Thus, the four procedural bars to relief under

Rule 61 applied, and you failed to overcome those procedural bars, so I summarily

denied the Motion.

          Your three-page, three-point Motion to Rehear Base Misapprehension of Fact

of 61 Motion dated July 13, 2022 (the “Motion to Rehear”) was filed with this Court

on July 18, 2022. I will treat the Motion to Rehear as a motion for reargument under

the Superior Court Civil Rules, which provide:

          A motion for reargument shall be served and filed within 5 days after
          the filing of the Court's opinion or decision. The motion shall briefly
          and distinctly state the grounds therefor. Within 5 days after service of
          such motion, the opposing party may serve and file a brief answer to
          each ground asserted in the motion. The Court will determine from the
          motion and answer whether reargument will be granted. A copy of the
          motion and answer shall be furnished forthwith by the respective parties
          serving them to the Judge involved.4

You filed the Motion to Rehear well after this 5-day deadline, so it is procedurally

barred.




4
    I look to Super. Ct. Civ. R. 59(e).
                                              3
         Even were I to consider the merits of the Motion to Rehear, after a careful

review I see only claims previously considered or waived. When determining a

motion for reargument, I consider whether I overlooked a precedent or legal

principle that would have a controlling effect, or whether I misapprehended the law

or the facts such as would affect the outcome of my July 1, 2022 decision.5 In my

view, I neither overlooked a controlling precedent or legal principle, nor

misapprehended the law or the facts.

         The Motion to Rehear is therefore DENIED.

         IT IS SO ORDERED.

                                                          Very truly yours,

                                                          /s/ Craig A. Karsnitz



cc:      Prothonotary’s Office
         Department of Justice




5
    Gass v. Truax, 2002 WL 1426537 (Del. Super. June 28, 2002).
                                               4